Citation Nr: 1804737	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for a liver disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a respiratory disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for sleep apnea.
9.  Entitlement to service connection for arthritis (claimed as joint pain).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board initially notes that the record indicates that the Veteran is currently in receipt of Social Security Administration (SSA) disability benefits.  See, e.g., the Veteran's claim for VA benefits dated March 2010.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Further, the Board notes that the Veteran testified at the November 2016 Board hearing that he has received recent treatment for his disabilities on appeal from the Mayo Clinic.  See the November 2016 Board hearing transcript, pgs. 3-4.  On remand, the Board finds that all outstanding treatment records from the Mayo Clinic should be obtained and associated with the claims folder.  

With respect to the Veteran's claims of service connection for diabetes mellitus and a liver disability, the Veteran contends that these disabilities are related to his service, in particular from exposure to Agent Orange due to his service in Korea when he served near the DMZ.  He testified that his unit was no more than half a mile from the DMZ.  See the November 2016 Board hearing transcript, page 8.  The Board notes that the Veteran's personnel records verify his service in Korea from September 1968 to November 1969 and that his unit was the 1st Battalion, 79th Artillery, 7th Infantry Division.

A veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (2017).  The list of units that the DoD has determined to have served in or near the DMZ can be found in VA's Adjudication Manual M21-1 IV.ii.1.H.4.b. 

As discussed above, the Veteran's personnel records indicate that he was assigned to the 1st Battalion, 79th Artillery, 7th Infantry Division while he served in Korea. While the Veteran's assigned unit is not listed as having been exposed to herbicides, the Veteran asserts that he was exposed to herbicides as his unit was located no more than half a mile from the DMZ.  

Additional development action is warranted when a Veteran was not specifically assigned to one of the enumerated units, but alleges exposure in Korea.  M21-1 IV.ii.1.H.4.c., VA Adjudication and Procedures Manual.  Specifically, the RO must send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. 

The Board notes that the Veteran's description of herbicide exposure throughout Korea, including the Korean DMZ, was not sent to the JSRRC for verification. During the pendency of this appeal, the Veteran has provided specific details regarding his location in Korea which he contends was near the Korean DMZ.  As such, the Board finds that the claim must be remanded to refer the Veteran's description of herbicide exposure to the JSRRC. 

Moreover, it appears that a search of the Veteran's unit history records from the 1st Battalion, 79th Artillery, 7th Infantry Division has never been undertaken.  As these records may contain information relevant to corroborate the Veteran's statements regarding his proximity to and activities near the DMZ, the Board finds that a remand is necessary in order to attempt to obtain the Veteran's unit history records.  

With respect to the Veteran's claim of service connection for arthritis, , the Veteran contends that he has arthritis of his back as well as his left lower extremity that is due to service.  He testified that he lifted ammunition boxes during service which caused back pain.  Notably, his service treatment records document treatment for a lower back injury in October 1969.  Further, he has received current treatment for lumbar disc degeneration.  See, e.g., a private treatment record from Valley Arthritis Care, L.L.C. dated July 2008.  There is no medical opinion of record which indicates whether the Veteran has a present disability manifested by arthritis that is due to service.  In light of the foregoing, the Board finds that the Veteran should be provided a VA examination to determine such.  

Finally, with regard to the Veteran's claim of service connection for a respiratory disability, the Veteran contends that he has a respiratory disability to include chronic obstructive pulmonary disease (COPD) and emphysema that is due to service.  Notably, the Veteran's service treatment records document treatment for an upper respiratory infection in November 1968 as well as coughing and wheezing in May 1968.  Moreover, he has received recent treatment for COPD.  Also, a private treatment record from S.V., M.D. dated May 2000 notes an assessment of a cough that is possibly a reactive airways disease and/or allergic rhinitis.  There is no medical opinion of record which indicates whether the Veteran has a present respiratory disability that is due to service.  Thus, the Board finds that the Veteran should be provided a VA examination to determine such. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from the Mayo Clinic.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, in any, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Obtain copies of any outstanding personnel records to include the1st Battalion, 79th Artillery, 7th Infantry Division during the Veteran's period of service in Korea.  All efforts to obtain these records must be documented in the claims folder.  In the event that it is determined that the records are unavailable, a formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2017), must be made and the Veteran must be provided appropriate notice under 38 C.F.R. 
§ 3.159(e). 

4. In accordance with the VA Adjudication Procedures Manual, send a request to JSRRC for verification of exposure to herbicides.  Specifically, inquire as to whether the Veteran's unit, the 1st Battalion, 79th Artillery, 7th Infantry Division served in support personnel units in or near the DMZ

All attempts to secure this evidence must be documented in the claims folder.

5. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his arthritis, sleep apnea, and respiratory disability.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by arthritis that is related to his service, to include treatment for a back injury in October 1969.  


b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a respiratory disability that is related to his service, to include treatment for wheezing in May 1968 as well as coughing and an upper respiratory infection in November 1968.

The examiner must provide a rationale for his or her opinion.

6. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




